Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the lines for the reference numbers do not seem to appropriately align to the corresponding structure.  More than a few lines, seem to all end on a similar piece or point to a vague area. For example, in at least figure 1, reference numerals 8802, 8825, 8815, and 8808 all seem to point to the same structural element or to what is 8805 pointing to.  The Examiner notes that there are many instances of these issues, and, for brevity, has chosen to not list all of the objections.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation “the rotation structure” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Prior claims call it the “rotation housing”.  For the purposes of examination, the instance of “the rotation structure” is understood to be “rotation housing”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 2017/0343190; hereinafter ‘Georgiev’), and further in view of Ward (US 2003/0081422; hereinafter ‘Ward’).

Regarding claim 1, Georgiev discloses a downlight apparatus (12, at least figs. 3, 10, 11), comprising: 
a rotation housing (22, which includes at least 24 and 26, at least figs. 3, 10, and 11) having a spherical inner surface (at least 32, as seen in at least figs. 3, 10, 11) and a bottom opening (also part of 32, as seen in at least fig. 3); 
a spherical housing (34, as seen in at least figs. 3, 11, and 10) having a spherical outer surface corresponding to the spherical inner surface (as disclosed in at least paragraph [0028]); 
a light source (56, at least figs. 3, 10, 11) disposed to a holder (60, at least figs. 3, 11, 10) of the spherical housing (as disclosed in at least paragraph [0028]), the holder (60) being located inside the spherical housing (34) (as seen in at least figs. 3, 10, 11), the light source (56) emitting light through the bottom opening of the rotation housing; and 
a gimbal arrangement for adjusting the light (as disclosed in at least paragraph [0027]).
While one having ordinary skill in the art recognizes an elastic structure as claimed could be included within the gimbal structure; however, Georgiev does not provide enough disclosure to assume one would be present.  
Ward, however, teaches a similar device including a gimbal ring for positioning (28) or, in alternative, a spring bias (as disclosed in at least paragraph [0021]).

One would have been motivated to do so to provide a secure, yet modifiable positioning arrangement to Georgiev’s lighting device. 

Regarding claim 2, Georgiev discloses the rotation housing (22) has a top cover (24, at least figs. 3, 5, 10, 11) and a bottom cover (26, at least figs. 3, 5, 10, 11), a first inner surface of the top cover and a second inner surface of the bottom cover together form the spherical inner surface, the bottom cover (26) has a surface rim defining the bottom opening (as seen in at least figs. 3, 5, 10, 11).

Regarding claim 3. The downlight apparatus of claim 2, wherein the top cover (24) is detachable from the bottom cover (26) for changing another bottom cover with another surface rim with a different shape as the original surface rim (as disclosed in at least paragraph [0028]).
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 1, “…detachable… for changing 

Regarding claim 4, Georgiev discloses the rotation housing (22) has an anti-sliding structure (at least 38) for engaging the spherical housing to keep the spherical housing at the engaged position (as seen in at least figs. 3, 5, 10, 11; as described in at least paragraphs [0028-0030]).

Regarding claims 10 and 11, Georgiev discloses the claimed invention as indicated above.  Georgiev does not specifically disclose multiple lenses.
Ward teaches the ability to attach any combination of beam shapers, lenses, filters, screens, etc. (as disclosed in at least paragraph [0024]) which are connected to the front of the light (as disclosed in at least paragraph [0020]). Wards suggestion of this modification would support providing multiple emphasizing light beams.
It would have been obvious to one having ordinary skill in the art before the effective filing date to includes Georgiev’s spherical housing (34) with a cover connector for selecting a lens cover for generating a light beam by the light source or a diffusion cover for generating a diffused light by the light source, as suggested by Ward.
One would have been motivated to do so to achieve a desired light output.

Regarding claim 13, Georgiev discloses a light cover (20 or 120, at least figs. 3, 5, 10, 11) for passing the light of the light source, wherein the light cover (20, 120)  has a rotatable lens 

Regarding claim 14, Georgiev discloses a driver box (14, at least fig. 1), the driver box (14) has a wire connector (16, at least figs. 1, 3, and 6) for connecting to a wire connected to the light source and extended from spherical housing (as disclosed in at least paragraph [0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 10 above, and further in view of Ward and van Voorst Vader et al. (US 2007/0091602; hereinafter ‘van Voorst Vader’). 
Regarding claim 12, Georgiev, as modified by Ward, discloses the claimed invention as indicated above.  Georgiev does disclose a driver (14, at least fig. 1).
Georgiev, as modified by Ward, does not specifically disclose when the lens cover and the diffusion cover is installed to the cover connector, the driver selects a corresponding setting to control the light source according to a cover type provided by the cover connector.
Applicant is respectfully reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  The clause in claim 12, “when the lens cover and the diffusion cover is installed to the cover connector, the driver selects a corresponding setting to control the light source according to a cover type provided by the cover connector,” has been considered, but does not structurally distinguish the apparatus from the prior art.   See also MPEP §2114.

It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Georgiev’s driver with the automatic adjustment, as suggested by van Voorst Vader.
One would have been motivated to do so to desirably adjust the illumination intensity.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 14 above, and further in view of Ward and Yoda (US 2002/0145871; hereinafter ‘Yoda’).

Regarding claim 15, Georgiev, as modified by Ward, discloses the claimed invention as indicated above.
Georgiev, as modified by Ward, does not specifically disclose a manual switch.
A manual switch (16, at least fig. 1) Yoda teaches.  The switch is connected nearby the light fixture.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Yoda’s manual switch such that it is disposed on Georgiev’s driver box for configuring a setting for a driver on how to control the light source.
One would have been motivated to do so to allow a user control over a singular unit.

Regarding claim 16, Georgiev discloses the claimed invention as indicated above. 

Ward teaches there are many well-known ways to alter the color of a light beam (see at least paragraph [0024]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Georgiev’s light source with multiple types of LED modules for mixing a color temperature defined by Yoda’s manual switch, as suggested by Ward.
One would have been motivated to do so to allow a user to choose a desired color temperature, as Ward suggests, doing so is well-known in the art.

Regarding claim 17, as best understood, Georgiev discloses the rotation structure (22) has a top cover with a top opening allowing the wire to pass through (at least figure 6 shows the wire “passing through” the opening).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 15 above, and further in view of Ward, Yoda, and Quilici (US 2019/0022263; hereinafter ‘Quilici’).

Regarding claim 18, Georgiev, as modified by Ward and Yoda, discloses the claimed invention as indicated above.
Georgiev, as modified by Ward and Yoda, does not specifically disclose a distance detector.

It would have been obvious to one having ordinary skill in the art before the effective filing date to include Quilici’s distance detector electrically connected to Georgiev’s driver for detecting a distance between Georgiev’s light source and a projected surface for changing a light beam angle of the light source according the detected distance.  
One would have been motivated to do so to appropriately focus the light on a desired surface.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 15 above, and further in view of Ward, Yoda, and Cummings et al. (US 5,738,436; hereinafter ‘Cummings’).

Regarding claim 19, Georgiev, as modified by Ward and Yoda, discloses the claimed invention as indicated above. 
Georgiev, as modified by Ward and Yoda, does not specifically disclose a wireless module.
Cummings discloses a remote operation including a wireless module (see at least column 10, lines 10-25). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Georgiev’s driver box (14) with Cummings’ wireless module for receiving 
One would have been motivated to do so because it is old and well-known to provide lights with wireless modules to provide a user with an easy way to modify a light output without having to access a switch or a button far from their persons.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 15 above, and further in view of Ward, Yoda, and Amat Girbau et al. (US 2013/0182417; hereinafter ‘Amat Girbau’).

Regarding claim 20, Georgiev, as modified by Ward and Yoda, discloses the claimed invention as indicated above. 
Georgiev, as modified by Ward and Yoda, does not specifically disclose a driver which automatically detects a parameter.
Amat Girbau suggests the inclusion of a driver automatically detects a parameter of the light source and translates an operation of the manual switch based on the detected parameter of the light source (see at least paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have Georgiev’s driver automatically detect a parameter of the light source and translates an operation of the manual switch based on the detected parameter of the light source, as suggested by Amat Girbau.
.


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art, whether taken alone or in combination fails to disclose, teach, or render obvious the specifically called for structural arrangement of a spherical housing has a top unit and a bottom unit, the top unit is connected to the bottom unit with the elastic structure, when the external force is applied to the bottom unit, the bottom unit is moved with respect to the top unit for rotating inside the spherical inner surface.
The remaining claims are only indicated as allowable due to their dependency on claim 5.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar spherical light sources with can be rotated:
Portinga et al. (US 2020/0393119)
Portinga (US 2020/0132278)

Liang et al. (US 2020/0224857)
Santiago et al. (US 9,182,093)
Huang et al. (US 10,851,971)
Lawlor (US 9,447,953)
Davis et al. (US 10,697,599)
Zeng et al. (US 10,900,648)
Chen et al. (US 9,523,493)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875